PER CURIAM.
We are of opinion that the District Court properly dismissed the bill for want of equity, but, upon the record, are not sufficiently satisfied of the invalidity of the claims in issue to justify our approval of the finding in the decree to that effect. We believe the prior art disclosure of the Browning patent, No. 1,017,379,1912, so far limits the claims in issue that appellee’s device escapes infringement.
The decree will be modified, by striking out the finding of invalidity and inserting a finding of noninfringement of the claims, and, as so modified, it is affirmed.